Title: To George Washington from Peter Kinnan, 31 March 1781
From: Kinnan, Peter
To: Washington, George


                  
                     Sir
                     Pompton March 31st 1781.
                  
                  The next day after the Marquis De Lafettee past thro’ here, Mr John Smith an Inhabitant of Smiths Clove, Brother to Joshua and others came to this place in a day or two went from here to Elizabeth Town and that Neighbourhood and Returned here again—and I belive has been down there abouts once since what his business is in this Quarter, People are at aloss to know, He frequents the Tavern and Enquire of every Travelling Gentleman after news of which he is very Ancious, He Quarters with a Person who is Judged by People not to be Very much Attached to our cause—Smith may be a Good Man, and be here with no bad intention—but if we consider his Connections in New York he may (if so disposed) give them Very Early—Intiligance of any of our movements, no place can be better for the Purpose of Carying on a Corrispondance than where he now is—I have consulted with several of the Inhabitants who think it Proper that Your Excellency should be informed there of—I am Your Excellency’s Most Obt Humble Servant
                  
                     Peter Kinnan  A:D:Q:M.
                     Bergen County
                  
               